Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (figures 1-4, claims 1-7 and 9-17) in the reply filed on 8/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2008/0157913 (hereafter Kim).
Regarding claim 1, Kim, at least as show in figures 2A-23, discloses coil component comprising: 
a body including a plurality of effective layers stacked in one direction (see fig. 2B); 
a coil portion (see fig. 2A) embedded in the body, the coil portion including a plurality of coil patterns (210, 213, 216) respectively disposed in the plurality of effective layers, the coil portion further including a lead-out pattern (204 and end section of 206) ; and
a core (considering the center of the body which is surrounded by the coil) penetrating through an interior of the coil portion, 
wherein the coil portion further includes a resistance reducing portion (the increasing width of each coil pattern) width extending from an outer circumferential surface of each of the coil patterns to an outside of the core in a respective one of the effective layers in a radially outward direction of the coil portion (see par.21).
	Regarding claim 3, Kim discloses the coil component according to claim 1, wherein the resistance reducing portion is disposed, in plural, in each of the coil patterns.
Regarding claim 7, Kim discloses the coil component according to claim 1, further comprising first and second external electrodes (1st and 2nd connecting terminals; par. 32-33) disposed on at least one surface of the body and connected to the lead-out pattern.

	Regarding claim 12, Kim, at least as show in figures 2A-23 and as discussed in claim 1 above, discloses a coil component comprising:
	a coil portion (fig. 2A) including a plurality of coil patterns connected to each other; and
a body (fig. 2B) including a core (considering the center section surrounded by the coil) formed by stacking a plurality of effective layers (see fig. 2B) in which the coil patterns are respectively disposed, the core penetrating through an interior of each of the coil patterns, 
wherein each of the coil patterns includes at least one resistance reducing portion (the increasing width) extending to an outside of each of the coil patterns, opposing the interior of each of the coil patterns, to increase a cross-sectional area of each of the coil patterns (see par.21).
	Regarding claim 13, Kim, at least as show in figures 2A-23 and as discussed in claim 1 above, discloses a coil component comprising: 
a body including a plurality of effective layers stacked in one direction (fig. 2B); 
a coil portion (fig. 2A) embedded in the body, 
the coil portion including a plurality of coil patterns (210-216) respectively disposed in the plurality of effective layers, the coil portion further including first and second lead-out patterns on opposite ends of the coil portion; and 
a core (considering the center section surrounded by the coil) penetrating through an interior of each of the coil patterns, 
wherein at least one of the plurality of coil patterns includes a resistance reducing portion (the increasing width) and a portion having a via (207), and in a radial direction of the coil portion, a width of the resistance reducing portion is larger than a width of the at least one of the coil patterns (par. 21).
	Regarding claim 15, Kim discloses the coil component according to claim 13, further comprising first and second external electrodes (connecting terminals; pars. 32-33) disposed on at least one surface of the body and respectively connected to the first and second lead-out patterns.
	Regarding claim 17, Kim discloses the coil component according to claim 13, wherein the at least one of the plurality of coil patterns includes a first via (207) disposed on an end thereof and one of the first and second lead-out patterns, and wherein the resistance reducing portion is arranged between the first via and the one of the first and second lead-out patterns.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses the coil component according to claim 1, except wherein each of the coil patterns is formed in less than a turn.
Coil pattern is formed in less than a turn is old and well known in the art.  Thus, it is merely a matter of choice depending upon particular applications.
Therefore, the Examiner takes Official Notice that such pattern is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have each of the coil patterns is formed in less than a turn, since such pattern is well known in the art.
Regarding claims 9-10, Kim discloses the coil component according to claim 1, except wherein each of the effective layers includes a magnetic powder particle and an insulating resin (claim 9); and wherein each of the effective layers includes a dielectric powder particle and an insulating resin (claim 10).
Again, the Examiner takes Official Notice that such materials of the effective layers are old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have each of the effective layers includes a magnetic powder particle and an insulating resin, and each of the effective layers includes a dielectric powder particle and an insulating resin, since such pattern is well known in the art.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Kim discloses the coil component according to claim 1, wherein the coil portion further includes a via (metal plugs 207 in contact hole) penetrating through an effective layer (see fig.6) connect to an adjacent coil pattern (210).
 Kim does not disclose a via penetrating through each of the effective layers to connect adjacent coil patterns to each other.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a via penetrating through each of the effective layers to connect adjacent coil patterns to each other, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 2, 4-5, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the resistance reducing portion is arranged between a vertex of each of the effective layers and a respective one of the coil patterns.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the coil portion has a polygonal shape having an interior penetrated through by the core and an exterior having rounded vertices, when the effective layers, the coil portion, and the core are projected in the one direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 13, a combination of limitations that the resistance reducing portion of the at least one of the coil patterns is arranged between a vertex of a corresponding one of the effective layers and a center axis of the core.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 13, a combination of limitations that the at least one of the plurality of coil patterns includes first and second vias disposed on opposite ends thereof, and wherein the resistance reducing portion is arranged between the first and second vias.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847